

116 HR 7051 IH: To provide Federal relief to hog producers, especially family farmers and independent producers, who have been forced to euthanize hogs due to the COVID–19 pandemic, and for other purposes.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7051IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. King of Iowa introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide Federal relief to hog producers, especially family farmers and independent producers, who have been forced to euthanize hogs due to the COVID–19 pandemic, and for other purposes.1.Emergency assistance for market-ready hog losses(a)In generalThe Secretary shall use the funds of the Commodity Credit Corporation to provide emergency relief to covered producers to aid in the reduction of intentional depopulation losses of market-ready hogs due to the closure or the reduction in processing capacity of a processing plant related to the COVID–19 pandemic. (b)Payment rate for covered producersIn the case of a closure or the reduction in processing capacity of a processing plant related to the COVID–19 pandemic, with respect to the losses of market-ready hogs due to such closure or reduction incurred by a covered producer, the Secretary shall reimburse—(1)for the first 50,000 hogs of such covered producer, 70 percent of the cost of such losses of such covered producer;(2)for up to 50,000 hogs in addition to paragraph (1), 55 percent of the cost of such losses of such covered producer; (3)for up to 100,000 hogs in addition to paragraphs (1) and (2), 45 percent of the cost of such losses of such covered producer; and(4)for any amount of hogs in addition to paragraphs (1), (2), and (3), 35 percent of the cost of such losses of such covered producer. (c)ValuationIn determining the amount of losses for purposes of the payment rates under subsection (b), the Secretary shall use the average weekly price (as determined by the Secretary) for a market-ready hog, as determined by the Secretary. In no case shall the payments made under subsection (b) with respect to the losses of a covered producer exceed the actual market value of market-ready hogs on the day on which the covered producer began to suffer such losses.(d)VerificationThe Secretary may not make a payment for the losses of market-ready hogs of a covered producer under subsection (b) unless a veterinarian certifies—(1)that such hogs are market-ready hogs; and(2)the number of such hogs for which the covered producer claims a loss. (e)Packer-Owned and foreign-Owned hogs excludedThe Secretary may not make payments under subsection (b) for—(1)any hog losses for which the covered producer does not provide sufficient documentation of ownership;(2)the losses of packer-owned hogs; or(3)the losses of hogs of a producer that is owned, in whole or in part, by any person who is not a United States citizen, lawful permanent resident, or entity.(f)ApplicabilityThis section shall apply for the period beginning on April 1, 2020, and ending on the date that national processing capacity of hog processing plants is equal to or greater than such capacity on February 1, 2020, as determined by the Secretary. (g)DefinitionsIn this section:(1)Covered producerThe term covered producer means a person or legal entity that assumes the production and market risks associated with the agricultural production of hogs (as such terms are defined in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 183(a))).(2)Market-readyThe term market-ready means, with respect to a hog, a hog that is at least 300 pounds and ready for market, as determined by the Secretary. (3)PackerThe term packer has the meaning given the term in section 201 of the Packers and Stockyards Act, 1921 (7 U.S.C. 191) except such term does not include a packer with invested shares of less than or equal to 10 percent in a facility that slaughters less than or equal to 5 million hogs a year.(4)SecretaryThe term Secretary means the Secretary of Agriculture.